                                                                      Case 2:20-cv-00455-JAD-VCF Document 28
                                                                                                          27 Filed 08/04/20
                                                                                                                   08/03/20 Page 1 of 2



                                                                      Phillip A. Silvestri, Esq.
                                                                  1   Nevada Bar No. 11276
                                                                  2   Greenspoon Marder LLP
                                                                      3993 Howard Hughes Pkwy., Ste. 400
                                                                  3   Las Vegas, Nevada 89169
                                                                      Tel: (702) 978-4249
                                                                  4   Fax: (954) 333-4256
                                                                      phillip.silvestri@gmlaw.com
                                                                  5
                                                                  6   Paul D. Turner, Esq. (Florida Bar No. 121690)
                                                                      Pro Hac Vice Application Pending
                                                                  7   Benjamin L. Reiss, Esq. (Florida Bar No. 121690)
                                                                      Pro Hac Vice Application Pending
                                                                  8   Nima Tahmassebi, Esq. (Florida Bar No. 121690)
                                                                  9   Pro Hac Vice Application Pending
                                                                      PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, PL
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10   200 South Andrews Avenue, Suite 600
                               Las Vegas, Nevada 89169




                                                                      Fort Lauderdale, Florida 33301
                                                                 11   T: 954-566-7117 / F: 954-566-7115
                                                                      pturner@pbyalaw.com
                                                                 12
                                                                      breiss@pbyalaw.com
                                                                 13   ntahmassebi@pbyalaw.com

                                                                 14   Attorneys for Plaintiff
                                                                 15                               UNITED STATES DISTRICT COURT
                                                                 16
                                                                                                       DISTRICT OF NEVADA
                                                                 17
                                                                       SOLACE ENTERPRISES, LLLP, d/b/a ÆTHER         Case No. 2:20-cv-00455-JAD-VCF
                                                                 18    GARDENS, a Nevada limited liability limited
                                                                       partnership,                                  STIPULATION AND ORDER FOR
                                                                 19
                                                                                                                     DISMISSAL WITHOUT
                                                                 20                       Plaintiff,                 PREJUDICE

                                                                 21    vs.

                                                                 22   CASE MANDEL, an individual, TRINIDAD                  ECF Nos. 15, 27
                                                                      CONSULTING, LLC, a California limited
                                                                 23
                                                                      liability company, and TRINIDAD
                                                                 24   MANAGEMENT, LLC f/d/b/a CANNADIPS,
                                                                      LLC, a California limited liability company,
                                                                 25
                                                                                         Defendants.
                                                                 26
                                                                 27
                                                                 28


                                                                                                                                                Page 1 of 2
                                                                      Case 2:20-cv-00455-JAD-VCF Document 28
                                                                                                          27 Filed 08/04/20
                                                                                                                   08/03/20 Page 2 of 2



                                                                              Plaintiff Solace Enterprises (“Enterprises”) and Defendants Case Mandel (“Mandel”),
                                                                  1
                                                                  2   Trinidad Consulting, LLC (“Consulting”), and Trinidad Management LLC (“Management”)

                                                                  3   (collectively, Mandel, Trinidad, and Management are referred to hereinafter as, “Cannadips”)

                                                                  4   (collectively, Enterprises and Cannadips are the “Parties”) hereby stipulate as follows:
                                                                  5
                                                                              1.      The Parties have entered into a Settlement Agreement dated July 31, 2020. While
                                                                  6
                                                                      the Settlement Agreement and its terms are confidential, the Parties hereafter may file the
                                                                  7
                                                                      Settlement Agreement with the Court only for purposes of enforcing the Settlement Agreement
                                                                  8
                                                                  9   and obtaining entry of a Consent Final Judgment, if necessary.
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10           2.      The Parties agree that this lawsuit shall be dismissed without prejudice, subject to
                               Las Vegas, Nevada 89169




                                                                 11   the parties’ full compliance with the terms of the Settlement Agreement.
                                                                 12
                                                                              3.      The Parties agree that this Court shall retain personal and subject matter
                                                                 13
                                                                      jurisdiction over the Parties, the Settlement Agreement and this lawsuit, for purposes of enforcing
                                                                 14
                                                                      the Settlement Agreement.
                                                                 15
                                                                 16           Dated this 3rd Day of August, 2020.

                                                                 17    GREENSPOON MARDER LLP                            RIMON LAW
                                                                 18
                                                                       /s/ Phillip A. Silvestri, Esq.                   /s/ Brian Hafter__________________
                                                                 19    Phillip A. Silvestri, Esq.                       Brian T. Hafter, Esq. (CBN 173151)
                                                                       Nevada Bar No. 11276                             Pro Hac Vice
                                                                 20
                                                                       Attorney for Plaintiff                           Attorney for Defendant
                                                                 21
                                                                 22
                                                                 23                                             ORDER
                                                                                                                           IT IS SO ORDERED.
                                                                 24            Based on the parties' stipulation [ECF No. 27] and good cause appearing, IT IS
                                                                       HEREBY ORDERED that THIS ACTION IS DISMISSED without prejudice, each side to
                                                                 25
                                                                       bear its own fees and costs. All pending motions [ECF   No. 15] are DENIED as moot. The
                                                                                                                           _______________________________
                                                                 26    Clerk of Court is directed to CLOSE THIS CASE.      UNITED STATES JUDGE
                                                                 27
                                                                                                                      _________________________________
                                                                 28                                                   U.S. District Judge Jennifer A. Dorsey
                                                                                                                      Dated: August 4, 2020

                                                                                                                                                                 Page 2 of 2
